DETAILED ACTION
This office action is in response to the RCE filed September 28, 2021 in which claims 1-6, 8, and 10 are presented for examination and claims 7, 9, and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

Response to Arguments
Applicant’s First Argument:  Objection to the specification should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objection to claim 1 should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that although current amendments to claim 1 overcome the basis of objection detailed in the prior office action, claim 1 is objected to on updated bases (see claim objection, below).  The objection is maintained.

Applicant’s Third Argument:  Rejection of claims 1-6, 8, and 10 under 35 USC 112(a) and 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Applicant’s Fourth Argument:  Rejection of claim 1-6, 8, and 10 under 35 USC 102 and/or 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
 Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 9 recites the limitation “that acts inside the helmet by resting directly on a user’s head.”  However, to avoid possible rejection under 35 USC 101 for improperly claiming portions of the human anatomy, it is respectfully suggested that this limitation be amended to recite, for example, “being adapted to act inside the helmet by resting directly on a user’s head.”
Claim 1 is objected to because of the following informalities:  Claim 1, lines 14-15 recites the limitation “the front part of the comfort liner.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a front part of the comfort liner.”
Claim 1 is objected to because of the following informalities:  Claim 1, line 16 recites the limitation “the change of the overall dimensions.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a change of the overall dimensions.”
Claim 6 is objected to because of the following informalities:  Claim 6 recites the term “restrained.”  However, for further clarity and consistency with claim 1, Examiner respectfully suggests that this term be amended to recite “constrained.”


Allowable Subject Matter
Claims 2-5, 8, and 10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claims 1 and 6 (see claim objection, above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732